Exhibit 99.1 For Immediate Release Press Release Regeneron and Bayer Report Positive Results for VEGF Trap-Eye in Phase 3 Study in Central Retinal Vein Occlusion (CRVO) and in Phase 2 Study in Diabetic Macular Edema (DME) In Phase 3 study in CRVO, 56 percent of VEGF Trap-Eye patients gained at least 15 letters of vision compared to 12 percent in control group; VEGF Trap-Eye patients on average gained 17 letters of vision compared to mean loss of 4 letters in control group In Phase 2 study in DME, patients in all VEGF Trap-Eye dose groups, including VEGF Trap-Eye dosed every two months, maintained or increased vision gains through 52-weeks Regeneron to receive $20 million in milestone payments in connection with VEGF Trap-Eye program Tarrytown, NY, USA, and Berlin, Germany, December 20, 2010 Regeneron Pharmaceuticals, Inc. (NASDAQ: REGN) and Bayer HealthCare today announced positive top-line results for VEGF Trap-Eye (aflibercept ophthalmic solution) in the COPERNICUS study, which is led by Regeneron, the first of two Phase 3 studies in patients with macular edema due to central retinal vein occlusion (CRVO). In this trial, 56.1 percent of patients receiving VEGF Trap-Eye 2 milligrams (mg) monthly gained at least 15 letters of vision from baseline, compared to 12.3 percent of patients receiving sham injections (p<0.0001), the primary endpoint of the study. Patients receiving VEGF Trap-Eye 2mg monthly gained, on average, 17.3 letters of vision compared to a mean loss of 4.0 letters with sham injections (p<0.001), a secondary endpoint. The second Phase 3 study, GALILEO, is currently ongoing and is led by Bayer HealthCare. VEGF Trap-Eye was generally well tolerated and the most common adverse events were those typically associated with intravitreal injections or the underlying disease. A total of 114 patients were randomized to receive VEGF Trap-Eye and 73 patients to the control arm. Serious ocular adverse events in the VEGF Trap-Eye group were uncommon (3.5%) and were more frequent in the control group (13.5%). The incidence of non-ocular serious adverse events was generally well-balanced between the treatment arms. There were no deaths among the 114 patients treated with VEGF Trap-Eye and two in the 73 (2.7%) patients treated with sham injections. “In the COPERNICUS trial, patients treated with VEGF Trap-Eye experienced a marked improvement in vision,” said George D. Yancopoulos, M.D., Ph.D., President of Regeneron Research Laboratories. “If these results are confirmed by data from the GALILEO study, expected in the second quarter of 2011, VEGF Trap-Eye could provide patients and physicians with a new treatment option for central retinal vein occlusion.” “After reporting positive results from our global Phase 3 program (VIEW 1 and VIEW 2 studies) for the treatment of the neovascular form of age related macular degeneration (wet AMD), we are pleased to also have a positive Phase 3 trial with VEGF Trap-Eye in central retinal vein occlusion, a potential second indication,” said Kemal Malik, MD, Head of Global Development and member of the Bayer HealthCare Executive Committee. “We are working diligently with Regeneron to prepare regulatory filings for VEGF Trap-Eye in wet AMD to submit in the first half of 2011.” Detailed results for COPERNICUS will be presented at the Angiogenesis Conference in Miami, Florida in February 2011. Regeneron will receive a $10 million milestone payment from Bayer HealthCare in connection with the COPERNICUS trial meeting its primary endpoint and received a $10 million milestone payment in December 2010 for the positive VIEW 1 and VIEW 2 trial results in wet AMD. Phase 2 DME Results Regeneron and Bayer HealthCare also reported 52 week follow-up results from the Phase 2 DA VINCI study in patients with diabetic macular edema (DME). In this study, the previously reported visual acuity gains achieved with VEGF Trap-Eye treatment over 24 weeks (the primary endpoint of the study) were maintained or numerically improved up to completion of the study at week 52 in all VEGF Trap-Eye study groups, including 2mg dosed every other month. Based on these positive results, Regeneron and Bayer HealthCare are discussing plans to initiate Phase 3 studies. In this double-masked, prospective, randomized, multi-center Phase 2 trial, entitled DA VINCI (DME And VEGF Trap-Eye: INvestigation of Clinical Impact), 221 patients with clinically significant DME with central macular involvement were randomized and 219 patients were treated with balanced distribution over five groups. The control group received macular laser therapy at baseline, and patients were eligible for repeat laser treatments, but no more frequently than at 16 week intervals. Two groups received monthly doses of 0.5 or 2mg of VEGF Trap-Eye throughout the 12-month dosing period. Two groups received three initial monthly doses of 2mg of VEGF Trap-Eye (at baseline and weeks 4 and 8), followed through week 52 by either every two months dosing or PRN (as-needed) dosing with very strict repeat dosing criteria. Mean gains in visual acuity versus baseline were as follows: Laser 0.5mg 2mg 2mg 2mg monthly monthly every two PRN* months* n
